
	
		II
		110th CONGRESS
		2d Session
		S. 2701
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a national cemetery in the eastern Nebraska region to serve veterans in the
		  eastern Nebraska and western Iowa regions.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Congress strongly supports providing every
			 honorably discharged veteran the opportunity to be buried in a national
			 veterans cemetery in recognition of their sacrifices for the freedoms enjoyed
			 by every citizen of the United States.
			(2)The Department of
			 Veterans Affairs has determined that a population threshold of 170,000 eligible
			 people living within a 75-mile service radius is appropriate to merit the
			 establishment of a new national cemetery in areas of greatest need
			 nationwide.
			(3)Although the
			 Department of Veterans Affairs estimates a projected veterans population of
			 133,000 within a 75-mile radius of the city of Bellevue, Nebraska, an
			 independent analysis conducted by the Metropolitan Area Planning Agency located
			 in Omaha, Nebraska, concluded that 172,500 people who reside within a 75-mile
			 radius of Bellevue would be eligible to be buried in a national
			 cemetery.
			(4)Congress has
			 consistently authorized the construction of six new national cemeteries every
			 four years since 1999, with the first six established by section 611 of the
			 Veterans Millennium Health Care and Benefits Act (Public Law 106–117; 38 U.S.C.
			 2400 note) and the next six established by the National
			 Cemetery Expansion Act of 2003 (Public Law 108–109; 38 U.S.C. 2400
			 note).
			(5)The independent report titled Future
			 Burial Needs and completed for the Department of Veterans Affairs in
			 2002 pursuant to section 613 of the Veterans Millennium Health Care and
			 Benefits Act (Public Law 106–117; 38 U.S.C. 2404 note) recommended Omaha,
			 Nebraska, as a location for a new national cemetery to be built in 2005.
			(6)The Midwest Health
			 Care Network of the Department of Veterans Affairs, which is responsible for
			 the provision of health care for veterans residing in Iowa and Nebraska,
			 currently serves a high population of aging veterans.
			(7)Major veterans and
			 military advocacy organizations endorse the establishment of a national
			 cemetery to serve veterans and their family members in the eastern Nebraska and
			 western Iowa regions, including the following:
				(A)The Nebraska
			 Department of Disabled American Veterans.
				(B)The Heartland of
			 America Chapter of the Military Officers Association of America.
				(C)The Great Plains
			 Chapter of Paralyzed Veterans of America.
				(D)The Nebraska
			 Department of Veterans of Foreign Wars.
				(E)The Nebraska
			 chapter of Vietnam Veterans of America.
				(F)The Nebraska
			 Military Order of the Purple Heart.
				(G)The Nebraska
			 State Air Force Association.
				(H)The Air Force
			 Sergeants Association, Chapter 984.
				(I)The Nebraska
			 Department of the American Legion.
				(J)The Forty &
			 Eight Charitable Veterans.
				(K)The Nebraska
			 chapter of the American Ex-Prisoners of War.
				(L)The Nebraska
			 chapter of Gold Star Wives.
				(M)The Korean War
			 Veterans Association, Nebraska Chapter 1.
				(N)The Marine Corps
			 League in Nebraska.
				(O)The Nebraska
			 Department of American Veterans.
				(8)Such organizations
			 represent a combined membership of not less than 85,700 veterans and military
			 advocates in the State of Nebraska.
			2.Establishment of
			 national cemetery in eastern Nebraska region
			(a)In
			 GeneralThe Secretary of Veterans Affairs shall establish, in
			 accordance with
			 chapter 24 of title 38,
			 United States Code, a national cemetery in the eastern Nebraska region to serve
			 the needs of veterans and their families in the eastern Nebraska and western
			 Iowa regions.
			(b)Consultation in
			 Selection of SiteBefore selecting the site for the national
			 cemetery established under subsection (a), the Secretary shall consult
			 with—
				(1)appropriate
			 officials of the State of Nebraska and local officials in the eastern Nebraska
			 region; and
				(2)appropriate
			 officials of the United States, including the Administrator of General
			 Services, with respect to land belonging to the United States in that region
			 that would be suitable to establish the national cemetery under subsection
			 (a).
				(c)ReportAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the establishment of the national cemetery
			 under subsection (a). The report shall set forth a schedule for such
			 establishment and an estimate of the costs associated with such
			 establishment.
			
